Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Table of Contents U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-49752 SIN Holdings, Inc. (Exact name of small business issuer in its charter) Colorado 84-1570556 (State of incorporation) (I.R.S. Employer Identification No.) 3225 S. Garrison, Unit 21, Lakewood, Colorado 80227 (Address of principal executive offices) (303) 763-7527 (Issuers telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) . Yes ¨ No x The aggregate market value of the voting Common Stock held by non-affiliates of issuer as of June 30, 2008 is $1,290,780. There are 1,278,000 shares of common voting stock of the Company not held by affiliates. The aggregate market value is based upon the bid price for the common stock of the Company on the OTC Bulletin Board on June 30, 2008. As of December 31, 2008 7,278,000 shares of the Company's $.001 par value common stock were outstanding. Table of Contents FORM 10-K SIN HOLDINGS, INC. INDEX Page PART I. Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II. Item 5. Market for Common Equity, Related Stockholder Matters and 8 Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures about Market Risk Item 8 Financial Statements and Supplementary Data 9 Item 9 Changes in and Disagreements with Accountants on 9 Accounting and Financial Disclosures Item 9AT). Controls and Procedures 10 Item 9B. Other Information 11 PART III. Item 10. Directors, Executive Officers, Promoters and Control 11 Persons; Compliance with Section 16(a) of the Exchange Act Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners 12 and Management Item 13. Certain Relationships, Related Transactions and Director 13 Independence Item 14. Principal Accountant Fees and Services 14 PART IV. Item 15. Exhibits, Financial Statement Schedules 14 Financial Statements pages F-1 to F-14 Signatures 18 Certifications 22 2 Table of Contents PART I. Forward-Looking Statement Notice When used in this report, the words may, will, expect, anticipate, continue, estimate, project, intend and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act of 1933 and Section 21e of the Securities Exchange Act of 1934 regarding events, conditions and financial trends that may affect the Companys future plans of operations, business strategy, operating results and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and actual results may differ materially from those included within the forward-looking statements because of various factors. Such factors are discussed under Item 2. Managements Discussion and Analysis of Financial Condition or Plan of Operations, and also include general economic factors and conditions that may directly or indirectly impact the Companys financial condition or results of operations. Item 1. Business SIN Holdings, Inc. and our wholly owned subsidiary, Senior-Inet, Inc. (collectively the Company), were both organized under the laws of the State of Colorado on November 27, 2000. SIN Holdings, Inc. is 82.44% owned by Desert Bloom Investments, Inc., which our President, Steve Sinohui owns. We conduct all our business through Senior-Inet, Inc. (Senior-Inet). Currently, the Company owns and operates www.senior-inet.com , a web portal for senior resources. Our portal lists service providers categorically by geographic location, allowing users to access information quickly and efficiently. Presently, we list resources in 10 cities in Colorado and in Houston, Texas. We designed our portal so that users could gather information from a variety of companies offering the same service. We developed our current network of senior service providers with the assistance of local agencies serving senior citizens, through telephone listings and other web sites. Our portal provides seniors access to information concerning the following categories: Adult day care; Alzheimers care; Banking; Care management; Funeral services; Health care; Hospice care; Housing, including retirement, assisted living and skilled nursing; Rehabilitation; Senior Centers; and Travel Services. We derive revenues from § linking senior resource provider sites to our portal § the development of web pages for senior resource providers, and § banner and box advertisements. When entering a geographic area, we develop a list of senior resources in that area. We then ascertain whether or not those providers already have an Internet presence. If they do, we contact the providers and offer them the opportunity to attach a link from our portal to their web site. Even though the customer may have a web site already, having a listing on a senior resource network (such as Senior-Inet) improves their exposure. Currently, the Companys site is ranked fairly high (number two on our last search) when you Google the term senior information. The primary reason the Company is ranked high for this search, is because of our web sites name  Senior Information Network. Management believes that its current ranking on Google is a great selling tool in convincing customers who already have web sites to link their sites to ours. If the provider does not have an Internet presence, we offer to create a web page on our portal for them. By developing an Internet presence for the provider, we provide them the opportunity to cost effectively and efficiently introduce their sales and marketing materials to a wider base of prospective clients. If the senior service provider elects to purchase a web page, we enter into a six or 12-month contract with the provider that includes the initial design cost of the web page and a monthly fee for maintenance of the page. We also offer annual contracts for banner and box advertisements for our home page and each of the community and category pages. To date, we have not sold any advertisements on our site nor do we have any contracts for such advertisements. 3 Table of Contents To date, the sale of web pages that we designed and maintain for providers listed on our site have accounted for all of our revenues. Currently, we do not have contracts with any of the facilities or services listed on our website. Because of increased competition within the marketplace, the Companys president is considering reshaping the business model. If adopted, the Company would focus on creating a forum where seniors can interact and share information regarding issues that are pertinent to todays seniors. We may decide to discontinue or modify our current strategy of selling web sites to senior service providers. Competition There are many senior-oriented sites on the Internet, including those offering products targeting the senior market, housing information sites, senior chat rooms, senior computer discussion groups, numerous health information sites and sites that provide references to these sites. Competition in these areas has increased since the Company initiated its business strategy. However, most of the competition is locally-oriented, meaning that the informational sites usually apply to a specific region. Some of these sites are extensions of a printed state or local business directory for seniors. We are not aware of any web site that provides information on as many types of senior services nationally or is organized by geographic location like our site. While we compete based on the quality and uniqueness of our services and, to a lesser extent, on the basis of price, this strategy may not be successful. Our weaknesses include our under-capitalization, shortages of cash, limitations with respect to personnel, our limited financial resources and our limited customer base and market recognition. Strategy Our original intent was to grow the Company slowly by increasing the number of providers as well as geographic locations on our portal. We had planned to do that solely through the efforts of our President, Steve Sinohui. However, over the last year, Mr. Sinohuis time has been divided between a variety of projects, including the Company, and he has not been able to afford the Company the attention it needs to substantially increase its subscriber base. Management believes that to grow the Company it needs to bring on independent contractors as sales people to increase its subscriber base. Based on our existing business model, our growth strategy is simple. To increase revenues, we must increase the number of subscriptions by senior service providers listing on our site as well as to increase the number of cities for which we provide listings. We have focused our marketing efforts on Colorado since we can increase our presence and begin to build brand awareness without incurring substantial increases in our operating expenses. As capital resources permit, we plan to expand our listings in other geographic regions. However, when we attempt to expand into additional markets, our operating costs will increase and we will probably incur losses from operations until we have grown revenue to a level well in excess of our marketing and selling expenses. Presently, our monthly operating expenses are limited and we plan to increase the number of subscribers in Colorado without materially increasing our expenses. We can give no assurances regarding these plans and you should not expect that we will achieve them. Additionally, Mr. Sinohui is considering reshaping the business model. Todays seniors are living longer and beginning to face issues that seniors have not had to deal with in the past (i.e. raising grandchildren, dating, continuing to work after retirement, running out of money). Management believes that currently the marketplace does not offer a forum where seniors can share their experiences, gather information or gain access to resources to help them deal with these issues. To respond to this need, the Company may add more categories to its current listing that will address issues other than housing, travel and medical care. Also, the Company may focus on providing a forum where not only can seniors and families gather information pertinent to their situations but where seniors can interact with each other in a variety of different ways including, but not limited to: (1) sharing information about issues facing todays seniors; (2) buying and selling new and used, senior-specific products online; (3) meeting other seniors online; and, (4) getting access to resources to help seniors start entrepreneurial ventures or provide mentoring. We believe that the Company may have value to third parties in connection with an acquisition or merger transaction pursuant to which a privately-owned business or entity could acquire or become merged with our Company and thereby become a publicly-owned business. We intend to consider carefully any such business opportunities that are brought to our attention; until an acquisition or merger transaction is completed we intend to continue to maintain our present business. Marketing Strategy Our primary method of marketing our site and driving traffic is Search Engine Optimization (SEO). SEO is the process of improving the volume and quality of traffic to a web site from search engines via search results for targeted keywords. Usually, the earlier a site is presented in the search results, or the higher it "ranks, the more searchers will visit that site. Currently, the Companys site is ranked fairly high (number two on our last search) on Googles search engine (when the term senior information is searched). The primary reason the Company is ranked high for this search, is because of our web sites name  Senior Information Network. Our SEO efforts involve the coding within the Senior-Information site, its presentation and structure. Our web developers have made sure that content is easily indexed by search engines. 4 Table of Contents Additionally, we plan to establish strategic relationships with other web sites that can drive traffic to our site. These entities could include such well-known sites as, but are not limited to, American Association of Retired Persons (AARP), National Counsel of Senior Citizens, Senior-Site.com (senior informational site that deals primarily with health issues), ElderCarelink.com (listing site for senior housing), the Senior Citizens Bureau, the Senior Citizens League and SeniorNet (web site that offers computer education to seniors). Subsidiary SIN Holdings has one wholly-owned subsidiary, Senior-Inet, which was incorporated in the State of Colorado on November 27, 2000, also the date of SIN Holdings organization. We conduct all of our operations through Senior-Inet, including the maintenance and operation of our web site located at www.senior-inet.com . On December 1, 2000, Senior-Inet, Inc. acquired all of the assets of a sole proprietorship (the Proprietorship), also named Senior-Inet, for $5,000 in cash and the assumption of certain liabilities. Stan Mingus owned and operated the Proprietorship from May 1, 1996, until its acquisition by Senior-Inet, Inc. Employees Steve S. Sinohui, the sole executive officer and director and the controlling shareholder of SIN Holdings and the President, the Secretary, the Treasurer and the sole director of Senior-Inet, is employed on a part time basis by both companies. Mr. Sinohui has background experience that enables him to effectively market our web site and manage the Company. Although Mr. Sinohui has agreed to donate his services to the Company, we intend to compensate Mr. Sinohui with sales commissions on each subscriber he enrolls. The Company plans to pay Mr. Sinohui a commission equal to 20% of the gross annualized contract value from each new subscriber, payable monthly over the term of the subscribers agreement with the Company. Except for contract sales employees and consultants as needed, we do not intend to employ any individuals other than Mr. Sinohui and Senior-Inet does not anticipate the full time employment of any individuals. Neither SIN Holdings nor Senior-Inet has any supplemental benefits or incentive arrangements. At the present time, SIN Holdings has no plans to adopt any supplemental benefits or incentive arrangements and Senior-Inet has no plans to adopt any of these arrangements. Proprietary Information Our Intellectual Property includes our web site, web site organization, our domain name and the name, Senior-Inet. We have not filed an application to secure registration for our trademark, Senior-Inet, in the United States or any other country, nor do we have any patents, trademark applications or copyrights pending. We expended no funds for research and development during our last fiscal year ended December 31, 2008, and we do not expect to incur any expenses for research and development this year. Item 1A. Risk Factors The Companys business is subject to many risks, including the following: We Have Realized Very Limited Revenues and Earnings To Date and We May Not Be Able to Achieve Meaningful Revenues or Earnings in the Future. Senior-Inet has been operational since December 1, 2000 and we have yet to achieve meaningful revenue and earnings. SIN Holdings and Senior-Inet, together, realized no revenues for the year ended December 31, 2008 and $1,330 for the year ended December 31, 2007. We had a net loss of $19,674 for the year ended December 31, 2008 and a net loss of $15,447 for the year ended December 31, 2007. There can be no assurance that we will realize a meaningful increase in our revenues or earnings in the future from providing a database of resources for senior citizens on the Internet. We Have Limited Assets and Working Capital and Minimal Shareholders Equity and We May Not Be Able to Continue in Operation without the Infusion of Additional Capital. As of December 31, 2008, we had total assets of $5,930, including $859 in cash and cash equivalents and $5,071 of intangible assets net of accumulated amortization. Our total shareholders deficit was ($117,627) as of December 31, 2008. Accordingly, we have very limited assets, including working capital and financial resources. Our financial condition may not improve. We Expect to Continue to Incur Losses Through 2009. We have achieved limited revenue from operations and have incurred losses during 2007 and 2008. Without a sufficient number of subscribers linked to our website, or other revenue-producing advertising, we will not generate sufficient revenue to operate profitably. Additionally, if we do reshape our business model, we may incur additional expenses related to business development and web site development. We expect to incur operating losses through 2009, and possibly longer, and that our losses may grow unless we increase our revenue from levels we have experienced in 2008. 5 Table of Contents Because We May Need to Raise Additional Funds and These Funds May Not Be Available to Us When We Need Them, We May Need to Change Our Business Plan, Sell or Merge Our Business or Face Bankruptcy. On February 19, 2002, the Company closed an offering of Units each consisting of one three-year promissory note in the principal amount of $94 with simple interest at 10.64% per annum, plus 6,000 shares of common stock offered at par value of $0.001 per share (an aggregate price of $6.00 for the 6,000 shares and $100 for each Unit). The Company received total proceeds of $21,300. This offering provided the Company with sufficient capital to operate for 12 months while we attempted to add subscribers and increase our cash flow. The Company has required additional capital since then to continue operating. Funds have been provided from SIN Holdings shareholder, Desert Bloom Investments, Inc., in the form of loans. If we are unable to increase revenues over the next three months, we will require additional operating capital. Additional capital may not be available to us on favorable terms when required, or at all. Whether or not this additional financing is available to us, we plan to utilize the part time services of our President to market to potential customers and gradually increase the subscriber base, sell or merge our business or face bankruptcy. In addition, our issuance of equity or equity-related securities will dilute the ownership interest of existing shareholders and our issuance of debt securities could increase the risk or perceived risk of our company. We Do Not Expect to Increase Our Revenues and Earnings Significantly Until We Obtain Orders for Web Sites and Advertisements from Senior Service Providers. Our services are presently limited to selling and developing advertisements and web sites that are linked to our network of providers of senior services of 12 different types of services in two geographical areas. These two areas include ten cities in Colorado and Houston, Texas. Currently, it is our plan to increase our customer base in the cities in which we currently list. We also plan of expand our listings to include additional cities throughout Colorado. We do not expect to increase our revenues or earnings significantly until we increase the number of subscribers to our services. We Must Enter into Strategic Relationships to Help Promote Our Web Site and, If We Fail to Develop, Maintain or Enhance These Relationships, We May Not Be Able to Attract and Retain Customers, Generate Adequate Traffic to Our Web Site, Build Our Senior-Inet Brand and Enhance Our Sales and Marketing Capabilities. We believe that our ability to attract customers, generate traffic to our website, facilitate broad market acceptance of our services and the Senior-Inet brand and enhance our sales and marketing capabilities depends, in part, on our ability to develop and maintain strategic relationships with related web sites that can drive customer traffic to our website. If we are unsuccessful in developing or maintaining these relationships, or if these relationships do not assist us in attracting or retaining customers, it may be difficult to grow our business. The Success of Our Business Depends on Selling Web Pages and Access to Our Web Site to a Large Number of Providers of Senior Services That Are Listed on Our Online Database. As a company that established its Internet site featuring a network of senior service providers in only two geographic areas, we lack recognition in the market. Our success depends on attracting a large number of senior service providers that advertise in the traditional media, and persuading them to advertise on our site by purchasing a web site linked to our database and/or banner or box advertisements. Our success is dependent on ensuring that these customers remain loyal long-term customers. In addition to persuading senior service providers to purchase web sites and advertising, we must generate adequate traffic to our web site so that our customers will realize a benefit from linking and advertising with us. We cannot be certain that our customers will accept our online solution over those offered by our competitors. If we fail to persuade providers of senior resources to advertise online or our competitors are more successful in achieving sales, then our revenues will continue to suffer. Furthermore, we may be required to incur higher and more sustained advertising and promotional expenditures than we currently anticipate to drive traffic to our web site. As a result, we may not be able to achieve or sustain profitability. If We Refocus Our Business Model, We May Not Be Able to Achieve Meaningful Revenues or Earnings in the Future. The Company is considering reshaping its business model. If so, the Company may face increased competition, the Company may not have enough resources to fund its business strategy, the Company may not be able to attract a loyal user base and thereby generate significant revenue and we may incur substantially increased costs, such as advertising and promotional expenditures. If the Company refocuses its business model, there can be no assurance that it will realize a meaningful increase in revenues or earnings in the future. Competition from Traditional and Online Providers of Senior Resource Information May Result in Price Reductions and Decreased Demand for Advertising on Our Web Site. We currently or potentially compete with a variety of companies located in the United States that provide a directory of senior resources. Many of these companies are established and have greater financial, technical, marketing and other resources. Additionally, many of these organizations have proven operating histories, which we lack. Our competitors include printed directories containing listings of providers of senior services and various web sites, including web sites that focus primarily upon housing, health care or finance for the elderly, or a combination of these topics. We believe that there will be an increasing number of online providers of databases of senior resources. While we expect to compete on the basis of the quality and uniqueness of our services and, to a lesser extent, on the basis of price, this strategy may not be successful. Additionally, while most online competitors feature providers of only one general type of senior service, we feature a wide array of senior resources. 6 Table of Contents We May Be Unable to Adequately Protect or Enforce Our Intellectual Property Rights, Which May Have a Detrimental Effect on Our Business. Our Intellectual Property includes the look and feel of our web site, web site organization, our domain name and the name, Senior-Inet. We have not filed an application to secure registration for our trademark, Senior-Inet, in the United States or any other country, nor do we have any patents or copyrights pending. Any encroachment upon our proprietary information, the unauthorized use of our trademark, the use of a similar name by a competing company or a lawsuit initiated against us for our infringement upon another companys proprietary information or improper use of their trademark, may affect our ability to create brand name recognition, cause customer confusion and/or have a detrimental effect on our business. Litigation or proceedings before the U.S. Patent and Trademark Office may be necessary in the future to enforce our intellectual property rights, to protect our trade secrets and domain name and to determine the validity and scope of the proprietary rights of others. Any litigation or adverse proceeding could result in substantial costs and diversion of resources and would seriously harm our business and operating results. Finally, if we expand our database internationally, the laws of many countries do not protect our proprietary rights to as great an extent as do the laws of the United States. It is possible that third parties may claim infringement by us with respect to past, current or future technologies, although we do not expect any such claims. We expect that participants in our markets will be subject increasingly to infringement claims as the number of services and competitors in our industry segment grows. Any claim, whether meritorious or not, could be time-consuming, result in costly litigation, cause service upgrade delays or require us to enter into royalty or licensing agreements. These royalty or licensing agreements might not be available on terms acceptable to us or at all. Our Systems and Operations, and Those of Our Customers, Are Vulnerable to Natural Disasters and Other Unexpected Problems, Which Could Reduce Customer Satisfaction and Traffic to Our Web Site and Harm Our Sales. Web services for the Companys site are managed by a Colorado Springs based web services company, which has managed the site since its inception. Services provided for the Company include web hosting, search engine optimization, software development and domain name management. The Companys web site is hosted on multiple web servers in New York with full backup and disaster recovery capabilities. The current configuration resides on multiple Windows 2003 servers with Active Server Pages. These servers are protected with the latest security, encryption and spyware protected software. All backend database services for the site are protected by encryption capabilities that are fully integrated with the key management infrastructure. Our systems and operations are non-the-less vulnerable to damage or interruption from fire, flood, power loss, telecommunications failure and similar events. To date, we have had no security breaches. The Limited Time Commitment or the Loss of the Services of Steve S. Sinohui, the Sole Executive Officer and Director of SIN Holdings and the Sole Director and an Executive Officer of Senior-Inet, Could Have a Negative Impact on Our Business. We have no personnel except Steve S. Sinohui, President, Secretary, Treasurer and the sole director of SIN Holdings and Senior-Inet. Mr. Sinohui is employed by SIN Holdings and Senior-Inet on a part- time basis. Mr. Sinohui plans to devote approximately 25% of his time and effort to the Company. For the foreseeable future, we have no plans to employ any management personnel in addition to Mr. Sinohui. Mr. Sinohui could leave without prior notice since he has no employment contract with the Company. If we lose the services of Mr. Sinohui, our business could be harmed seriously. We do not have "key person" life insurance policies covering Mr. Sinohui. Although Mr. Sinohui is associated with other firms involved in a range of business activities, we do not anticipate that there will be any conflicts of interest with regards to his performance of Company. We May Enter Into a Merger or Acquisition Transaction In Which Our Shareholders Incur Substantial Dilution of Ownership Interests . We plan to consider a merger or other acquisition transaction under which our company would be acquired by or merged with another business entity and we would subsequently be controlled by different management and shareholders of the other entity would likely hold a majority interest. Under such circumstances it is unlikely that our director or any of our shareholders would have any significant input in managing the resulting business or successor corporation. It is unlikely that approval of our shareholders would be required to effect such a transaction. We are unable to predict whether or when such a transaction might be effected. Should such an acquisition transaction occur, we may separate our current web-based business and sell or transfer it to a third party. Item 1B. Unresolved Staff Comments. As of December 31, 2008, the Company had no unresolved Staff Comments. Item 2. Properties Neither SIN Holdings nor Senior-Inet presently owns any real property. SIN Holdings maintains its offices at the residence of Steven Sinohui, the sole executive officer, director and controlling shareholder, located at 3225 South Garrison Street, Unit #21, Lakewood, Colorado 80227. We have verbal arrangements with Mr. Sinohui to use his residence free of charge for the foreseeable future, although this arrangement might not be legally enforceable. The space that SIN Holdings and Senior-Inet currently occupies is expected to be adequate to meet our foreseeable future needs. We own personal property (equipment) valued, at historical cost, at a total of $992. 7 Table of Contents Item 3. Legal Proceedings There is no litigation pending or threatened by or against the Company. Item 4. Submission of Matters to a Vote of Security Holders No matters were put before security holders for a vote during 2008. PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities a. Market Information . Prior to August 2005, there was no trading market for our common stock. We obtained a trading symbol of "SNHI" and began trading on the NASD Over-the-Counter Bulletin Board in August 2005. Although we have a listing on the Bulletin Board, there is no assurance that an active, liquid market for our common stock will develop or that a trading market will continue. Our common stock is quoted on the NASD Over-the-Counter Bulletin Board (OTCBB) at the present time. At March 23, 2009, our stock was bid $ 0.25 and asked at $1,001. Below is the market information pertaining to the high and low bid and ask quotations of our common stock for each quarter since our common stock has been quoted on the OTCBB. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. LOW HIGH Fourth Quarter $ 0.25 $ 1,001 Third Quarter $ 0.25 $ 1,001 Second Quarter $ 0.35 $ 200 First Quarter $ 0.35 $ 200 LOW HIGH Fourth Quarter $ 0.35 $ 200 Third Quarter $ 0.35 $ 1,001 Second Quarter $ 1.01 $ 200 First Quarter $ $ 200 b. Holders . There are 19 holders of the Companys common stock, and one holder of its preferred stock. As of the date of this report, 1,278,000 outstanding shares may be transferred without restriction, and 6,000,000 shares of the Companys common stock held by affiliates are eligible for sale under Rule 144 promulgated under the Securities Act of 1933, as amended, subject to certain volume limitations and other provisions of Rule 144. Rule 144, as amended effective February 15, 2008 permits, under certain circumstances, the sale of shares without any quantity limitation by a person who has satisfied a one year holding period and who is not, and has not been, for the preceding three months, an affiliate of the Company. Accordingly, the aggregate 6,000,000 shares of common stock owned of record and beneficially by Desert Bloom Investments, Inc. became available for resale under Rule 144 in November 2001. Transfer and resale of the shares of common stock will be subject, in addition to the federal securities laws and to applicable laws of each state in which the transfer or resale occurs. c.
